DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on May 25, 2022. Claims 1, 51, and 53 were amended. Claims 63-69 are withdrawn. Claims 1, 51, 53-62, and 70-71 are under examination in this Office action.
Claim Rejections - 35 USC § 102
Rejection of Claims 1, 55-56, 58-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winther et al. (EP 1 377 609 B1 in IDS on 9/17/2019) is withdrawn in view of Applicant’s amendment.
Claim Rejections - 35 USC § 103
Rejection of Claims 1 and 51-62 and 71 under 35 U.S.C. 103 as being unpatentable over Winther et al. (EP 1 377 609 B1 in IDS on 9/17/2019) in alternative with or in view of Riley et al. (WO 2005/118788 in IDS on 9/17/2019) is withdrawn in view of Applicant’s amendment.
New Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 51, 53-62 and 70-71 under 35 U.S.C. 103 as being unpatentable over Yu et al. (Asian Pacific Journal of Tropical Medicine, 2013, 467-472 in IDS on 9/17/2019) in view of Winther et al. (EP 1 377 609 B1 in IDS on 9/17/2019).
Yu et al. teaches artificial antigen presenting cells that induce melanoma specific cytotoxic CD8+ CD28+ T lymphocytes with high tumor specificity in the presence of IL-21 and IL-15 (see Abstract, Materials and Methods and results 3.3 on page 470). 
 Yu et al. teaches that IL-21 and IL-15 synergistically enhance the biological activity of CD8+ T cells and induced memory CD8+ CTLs (see page 468 left column first paragraph). 
Yu et al. does not teach IL-21 and IL-15 attached to the antigen presenting cell.
Winther teaches an artificial antigen presenting cell scaffold comprising a polymeric backbone to which IL-2, IL-4, IL-7 and IL-15, B7.2 and a viral epitope are attached (see Figures 46-57, claims 1-24, Examples 1-17 and paragraphs [0074], [0111-0113], [0122-0127], [0137], [0173], [0180], [0281], [0287], [0312], [0332], and [0362]). Winther teaches non-magnetic backbone such as beads and gels (see claim 17). Winther teaches each polymeric backbone comprising at least 5 pMHC molecules (see page 5 lines 19-30), claims 1-16, Figures 46-57).
Winther does not teach IL-21.
It would have been prima facie obvious to provide Winther’s antigen presenting cell scaffold comprising IL-15 and further comprising Yu’s IL-21 because Yu et al. teaches that IL-21 and IL-15 synergistically enhance the biological activity of CD8+ T cells and induced memory CD8+ CTLs (see page 468 left column first paragraph) and teaches that artificial antigen presenting cells that induce melanoma specific cytotoxic CD8+ CD28+ T lymphocytes with high tumor specificity (see Abstract).
Regarding present claim 70. Winther teaches an artificial antigen presenting cell scaffold comprising a polymeric backbone to which B7.2 and a viral epitope are attached. 
It would have been prima facie obvious to provide Winther’s antigen presenting cell scaffold comprising B7.2 (see paragraph [0335] and [0340] a viral epitope, IL-15 and further comprising Yu’s IL-21 because Yu et al. teaches that IL-21 and IL-15 synergistically enhance the biological activity of CD8+ T cells and induced memory CD8+ CTLs (see page 468 left column first paragraph) and teaches that artificial antigen presenting cells that induce melanoma specific cytotoxic CD8+ CD28+ T lymphocytes with high tumor specificity (see Abstract).
Regarding present claim 59, It would have been prima facie obvious to provide Winther’s antigen presenting cell scaffold comprising IL-2 and further comprising Yu’s IL-21 because Yu et al. teaches that IL-21 enhances the biological activity of CD8+ T cells and induced memory CD8+ CTLs (see page 468 left column first paragraph) and 
Regarding present claim 71, It would have been prima facie obvious to provide Winther’s antigen presenting cell scaffold and to optimize the concentration of the gamma-chain receptor cytokines to below 4.8 nM,
Thus, the present invention would have been prima facie obvious at the time the invention was made. 

Response to Applicant’s argument regarding Winther reference
Applicant’s arguments have been fully considered but fail to persuade. Applicant argues that Winther fails to provide any guidance, teaching, or suggestion to utilize any specific combinations of these co-stimulatory molecules or cell modulating molecules, especially for the purposes of T cell expansion. Applicant states that Winther’s list of cell modulating molecules, for example, includes several gamma-chain receptor cytokines (e.g., IL-1, IL-2, IL-3, IL-4, IL-6, IL- 7, IL-8, IL-10, IL-11, IL-12 and IL-15), but Winther is silent about utilizing the gamma-chain receptor cytokines IL-21 and IL-9 in its platform.
In response, it is the Examiner’s position that the Winther’s deficiency regarding the lack of teaches about the IL-21 molecule is cured by Yu et al. as discussed above. 
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648